The plaintiff in error, hereinafter called defendant, was convicted in the county court of Oklahoma county on a charge of selling whisky, and was sentenced to pay a fine of $50, and to be confined in the county jail for a period of six months.
The evidence is that two deputies of the sheriff's office went to the residence of defendant, and one of them waited outside while the other bought a half gallon of whisky. The defendant offered no testimony. The defendant *Page 300 
contends that there is no proof of venue. The record sustains this contention. There is no proof whatever that the offense occurred in Oklahoma county, and no evidence from which it may be inferred. The only reference to venue is that the occurrence took place "north of Edmond." There must be some proof of venue to sustain the conviction. Groh v. State, 30 Okla. Cr. 396,236 P. 435.
The case is reversed and remanded.